Exhibit 10.1
PROMISSORY NOTE
SECURED BY DEED OF TRUST
$16,800,000.00
August 20, 2010
Anaheim, California
     FOR VALUE RECEIVED, MIRALOMA BORROWER CORPORATION, a Delaware corporation
(“Borrower”), promises to pay to the order of AMERICAN NATIONAL INSURANCE
COMPANY, a Texas insurance company, (American National Insurance Company, its
successors or assigns being hereinafter called “Lender”) the sum of SIXTEEN
MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($16,800,000.00), together
with interest on all principal remaining unpaid from time to time from the date
of the initial funding of this Note (“Disbursement Date”) at the rate of six and
one-half percent (6.5%) per annum (the “Contract Rate”). Interest only accruing
from the date of the initial funding of this Note, through and including the
last day of the month in which the Disbursement Date occurs, shall be collected
upon the date of the recordation of the Deed of Trust (hereinafter defined), and
thereafter, principal and interest payments on the Note, based upon a
twenty-five (25) year amortization of the principal balance on the date hereof,
in monthly installments of ONE HUNDRED THIRTEEN THOUSAND FOUR HUNDRED
THIRTY-FOUR AND 80/100 DOLLARS ($113,434.80) shall be payable on the first (1st)
day of each and every month commencing on October 1, 2010 until September 1,
2017 (the “Maturity Date”). As said installments are paid, they are to be
applied first to late charges and other fees, costs and charges, if any,
reimbursable to Lender as provided herein or in the Loan Documents (hereinafter
defined), then to interest accrued, and the balance, if any, to unpaid
principal. On the Maturity Date the entire principal amount outstanding on this
Note, along with interest accrued but unpaid thereon, and all other amounts due
to Lender arising out of this Note, shall be all due and payable.
     Both principal and interest are payable at the office of American National
Insurance Company, One Moody Plaza, Galveston, Texas, 77550, Attn: Mortgage and
Real Estate Investment Department, or at such place as Lender may from time to
time designate in writing. All payments of interest, or principal and interest
shall be made to Lender not later than 12:00 o’clock noon, local time, on the
date designated in the Note and at the place of payment designated by Lender
herein, and any payment received after such hour shall be deemed to have been
paid to and received by Lender on Lender’s next succeeding business day.
     Borrower understands that the monthly installments of interest and
principal on this Note referred to above are based upon a hypothetical twenty
five (25) year amortization; that such installments will not amortize fully the
principal balance by the Maturity Date; that the final installment will be a
“balloon” payment; and that Lender has no obligation to refinance such “balloon”
payment.
     This Note is given for a loan of $16,800,000.00 (“Loan”) to be advanced by
Lender to Borrower, and Borrower’s obligations under the Loan and this Note are
secured by that certain Deed of Trust, Assignment of Rents, Security Agreement
and Fixture Filing (the “Deed of

1



--------------------------------------------------------------------------------



 



Trust”) of even date herewith from Borrower, as Trustor, to First America Title
Insurance Company, as Trustee, in favor of Lender, as Beneficiary, encumbering
the property located in Orange County, California described in Exhibit “A”
attached hereto and made a part hereof (“Property”), and which property is a
part of the Property, as that term is defined in the Deed of Trust. This Note,
the Deed of Trust, and all other instruments of indebtedness and security
executed by Borrower to evidence or secure the Loan represented by this Note
shall sometime be collectively referred to as the “Loan Documents.”
     It is expressly agreed that if (a) Borrower shall be in default in the
payment when due of any principal, interest or installment of interest or
principal and interest or any other sums due and payable pursuant to the terms
and conditions of this Note or of any other Loan Document; or (b) there shall be
an Event of Default under the Deed of Trust, or (c) Borrower shall be in default
after the expiration of any applicable grace period expressly provided therein,
under the terms, conditions, covenants, agreements, representations or
warranties contained in any other Loan Document, including, without limitation,
any other document securing this Note; or (d) any Borrower, or any drawer,
acceptor, endorser, guarantor, surety or accommodation party or other person
liable upon or for the payment of the indebtedness evidenced by this Note (each
hereinafter called “Other Liable Party” or “Other Liable Parties”) (i) admits in
writing its inability to pay its debts generally as they become due, (ii) files
a petition in bankruptcy as a Debtor or seeking reorganization or an arrangement
or otherwise to take advantage of any state or federal bankruptcy or insolvency
law, (iii) makes an assignment for the benefit of creditors, (iv) files a
petition for or consents to the appointment of a receiver of any of its assets
or a part thereof, (v) without its consent, a petition in bankruptcy is filed
against it, or an order, decree or judgment is entered by a court of competent
jurisdiction appointing a receiver over its property, or approving a petition
filed against it seeking a reorganization or an arrangement of it under any
bankruptcy or insolvency law, and such petition, order, decree or judgment is
not vacated, set aside or stayed within ninety (90) days from the date of entry,
or (vi) dies, dissolves, or its existence as a legal entity terminates, any or
all of the foregoing (a) through (d) hereinafter an “Event of Default.” Lender
may, in any of such events, at its option, accelerate the maturity of the Note
and declare the entire balance of this Note, both principal and interest,
immediately due and payable and/or may enforce such other rights as are
available to Lender under the terms and conditions of any document securing this
Note or otherwise available at law or in equity. All rights and remedies
available to Lender shall be cumulative and not exclusive and the exercise or
beginning to exercise of any one of such rights or remedies shall not preclude
the simultaneous or later exercise of any or all of such rights or remedies.
     Borrower hereby agrees to pay all expenses incurred, including, but not
limited to, reasonable attorney’s fees, if placed in the hands of an attorney
for collection or if collected through probate, bankruptcy or other judicial
proceedings.
     Should any regular installment of interest, or principal and interest due
under this Note, which shall not include principal and interest due at the
Maturity Date, not be paid in full on or before the fifth (5th) day of the month
in which such payment is due, Borrower acknowledges that the Lender will incur
extra expenses for the handling of the delinquent payment and servicing the
indebtedness evidenced hereby, and that the exact amount of these extra expenses
is extremely difficult and impractical to ascertain, but that a charge of five
percent (5%) of the amount of the delinquent payment (“Late Charge”) would be a
fair approximation of the expense

2



--------------------------------------------------------------------------------



 



so incurred by Lender. If applicable law requires a lesser charge, however, then
the maximum charge permitted by such law may be charged by Lender for said
purpose. Therefore, Borrower shall, in such event, without further notice, and
without prejudice to the right of Lender to collect any other amounts provided
to be paid hereunder or under the Deed of Trust, or any other Loan Document, or
to declare an Event of Default, pay to Lender immediately upon demand the Late
Charge to compensate Lender for expenses incurred in handling delinquent
payments. Borrower acknowledges and agrees that such late payment charge is
reasonable, is calculated to reimburse Lender for its administrative costs
incurred as a result of such late payment and is not intended as a penalty.
Borrower represents and warrants to Lender that it will not seek to, or in fact,
challenge the imposition of any such late charge as a penalty or unreasonable
change under State or Federal law, and Borrower expressly waives such challenge.
     Prior to an Event of Default, unpaid principal shall bear interest from the
date hereof at the Contract Rate. From and after any Event of Default and
continuing so long as Lender has not agreed in writing to a waiver or cure of
such Event of Default, all unpaid principal (whether or not overdue) and unpaid
interest shall bear interest at the lesser of “Maximum Nonusurious Rate” (as
hereinafter defined) or if there is no Maximum Nonusurious Rate, at a per annum
rate equal to Seventeen Percent (17%) (hereinafter referred to as the “Default
Rate”), whether or not Lender has exercised its option to accelerate the
maturity of this Note and to declare the entire unpaid principal indebtedness
and accrued interest due and payable. Provided, however, after any Event of
Default, Lender, in its sole and absolute discretion, may elect to charge a rate
of interest or impose a handling or late charge which are less than the amount
which would result from applying the Default Rate provided for in the preceding
sentence. Any such election by Lender to charge such lesser amount shall not
constitute a waiver of Lender’s right to impose the Default Rate during the
existence of any future defaults. Borrower acknowledges and agrees that the
increases in interest rate contemplated herein are expressly designed to cover
the additional but unforeseeable costs and risks associated with an event of
default under this Note, the Deed of Trust or any other Loan Document, as well
as the loss of the use of funds incurred by Lender as a result of untimely
payment. Borrower waives any right to challenge such interest rate increased as
a penalty under State or Federal law.
     Provided that on the Disbursement Date Borrower shall have paid to Lender a
prepayment fee equal to one percent (1%) of the original principal amount of
this Note contemporaneous with execution and delivery of this Note, this Note
may be prepaid in whole but not in part, at any time with thirty (30) days prior
written notice to Lender specifying the date of prepayment.
     Borrower, and all Other Liable Parties, jointly and severally waive
presentment for payment, protest and demand, notice of non-payment, protest,
notice of protest, notice of acceleration, notice of the intent to accelerate,
the filing of suit, and diligence in collecting this Note or enforcing any of
the security herefor, and agree to the substitution, exchange or release of any
such security or the release of any party primarily or secondarily liable
hereon, and further agree that it will not be necessary for the holder hereof,
in order to enforce payment of this Note by it, to first institute suit or
exhaust its remedies against Borrower or any Other Liable Party, or to enforce
its rights against any security herefor, and consent to any one or more
rearrangements, modifications, extensions or postponements of the time, amount
or manner of payment of this Note on any terms or any other indulgences with
respect thereto, without notice thereof to any of

3



--------------------------------------------------------------------------------



 



them and without discharging or reducing any of their liability hereunder. The
Lender may transfer this Note, and the rights and privileges of Lender under
this Note shall inure to the benefit of the Lender’s representatives,
successors, and assigns.
     Upon any Event of Default and so long as any such Event of Default is
continuing, Lender may apply payments received on any amounts due hereunder or
under the terms of any other Loan Document, in such manner as Lender may
determine. Upon any such Event of Default, if Lender so elects, notice of
election being expressly waived, the principal remaining unpaid with accrued
interest shall at once become due and payable.
     No single or partial exercise of any power hereunder or any instrument or
agreement now or hereafter securing this Note shall preclude other or further
exercise thereof or the exercise of any other power. Lender shall at all times
have the right to proceed against any portion of the security held for this Note
in such order and in such manner as Lender may deem fit, without waiving any
rights with respect to any other security. No delay or omission on the part of
Lender in exercising any right hereunder or under any instrument now or
hereafter securing this Note shall operate as a waiver of such right or of any
other right under this Note. The release of any party liable under this Note
shall not operate to release any other party liable hereon. No extension of the
time for the payment of this Note or any installment hereof made by agreement
with any person now or hereafter liable for the payment of this Note shall
operate to release, discharge, modify, change or affect the original liability
under this Note of any of the undersigned not a party to such agreement.
     Borrower agrees to pay all costs of collection when incurred, including
reasonable attorneys’ fees, whether or not suit is filed, and all costs incurred
in realizing upon any collateral securing this Note.
     Sections 2.08 and 2.09 of the Deed of Trust provide, among other things,
that the following will constitute an Event of Default thereunder:
          “2.08 The sale, conveyance, transfer, disposition or further
encumbering of the Property, or any part thereof or any interest therein, either
voluntarily, involuntarily, or otherwise, or agreement so to do (collectively, a
“Transfer”), without the prior written consent of Lender, which consent shall be
granted, withheld or conditioned in the sole and entire discretion of Lender. In
the event of any request for approval of a Transfer, along with any such
request, Borrower shall pay to Lender a transfer fee equal to one percent (1%)
of the then outstanding principal balance of the Note (“Transfer Fee”). Lender
shall have the right to approve, decline or consent to any such requested
Transfer in its sole and entire discretion. Any permitted transferee shall
assume all payment and performance obligations under the Note, this Deed of
Trust and the other Loan Documents pursuant to an assumption agreement prepared
in recordable form by Lender’s legal counsel. Borrower shall pay Lender’s
reasonable out-of-pocket expenses in connection with approving and documenting
such Transfer, including the fees and costs of Lender’s local legal counsel,
premiums for title insurance policies or endorsements, and recordation fees,
whether or not the Transfer is completed.
          2.09 Except as provided in Section 2.08, in the event Borrower is a
corporation or trust, the Transfer of more than five percent (5%) of the issued
and outstanding capital stock

4



--------------------------------------------------------------------------------



 



of Borrower or of the beneficial interest of such trust without the prior
written consent of Lender; or, in the event Borrower is a limited or general
partnership or a joint venture, a change of any general partner or any joint
venturer, either voluntarily, or otherwise, or the Transfer of any such general
partnership or joint venture interests without the prior written consent of
Lender; or, in the event Borrower is a limited liability company, a change of
Manager (meaning either an actual change of the Manager or a change in ownership
or control of the Manager), voluntarily or otherwise, or the Transfer of more
than five percent (5%) of the membership interests in Borrower without the prior
written consent of Lender; or, any change in Borrower’s form of legal entity, or
the form of any legal entity which is the general partner or Manager of
Borrower. No Transfer or series of Transfers may be utilized to frustrate
Lender’s rights in situations where the substantive effect of such Transfer or
series of Transfers amounts to a disposition of the Property, or control
thereof, for a valuable consideration to parties other than Borrower. Nothing
contained herein shall limit in any manner, and all of the following shall be
permitted without Lender’s consent, (i) a sale or transfer of all or
substantially all of the assets of Pac Sun that includes the Borrower or (ii) a
merger or consolidation or other acquisition of Pac Sun; provided the transferee
of such assets or surviving company in such merger or consolidation or other
acquisition has a net worth equal to or greater than three hundred million
dollars ($300,000,000.00) and further provided that Borrower demonstrates such
valuation to Lender’s reasonable satisfaction within fifteen days prior to the
occurrence of any such merger, consolidation or other acquisition.”
     This Note shall be governed by and construed in accordance with California
law and applicable federal law. It is the intention of Lender and Borrower that
this Note and all provisions hereof and of all documents securing this Note
conform in all respects to the laws of the State of California and applicable
federal law pertaining to usury. Notwithstanding any provision in this Note or
in any other documents executed in connection therewith to the contrary, it is
expressly provided that in no case or event should the aggregate amounts, which
by applicable law are deemed to be interest with respect to this Note, the Deed
of Trust or any other document securing or executed in connection with this Note
ever exceed the “Maximum Nonusurious Rate” (as defined below). In this
connection, it is expressly stipulated and agreed that it is the intention of
Lender and the Borrower to contract in strict compliance with applicable usury
laws of the State of California and/or of the United States (whichever permits
the higher rate of interest) from time to time in effect. Nothing in this Note,
the Deed of Trust or any other document securing this Note shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Nonusurious
Rate. If under any circumstances the aggregate amounts contracted for, charged
or paid with respect to this Note, whether by fulfillment of any provision
hereof or of any mortgage, loan agreement or other document now or hereafter
evidencing, securing or pertaining to the indebtedness evidenced hereby, which
by applicable law are deemed to be interest, would produce an interest rate
greater than the Maximum Nonusurious Rate, the Borrower and any other person
obligated to pay this Note, stipulates that the amounts will be deemed to have
been paid, charged or contracted for as a result of an error on the part of
Borrower, any other person obligated for the payment of this Note and the Lender
and upon discovery of the error or upon notice thereof from the Borrower or the
party making such payment, the Lender or the party receiving such excess payment
shall, at its option, refund the amount of such excess payment or credit the
excess payment against any other amount due under this Note. In addition, all
sums paid or agreed to be paid to the holder of this Note for the use,
forbearance or detention of

5



--------------------------------------------------------------------------------



 



monies shall be, to the extent permitted by applicable law, amortized, prorated,
allocated and spread through the full stated term of this Note so that the
amount of interest on account of the indebtedness evidenced hereby does not
exceed the maximum permitted by law. The provisions of this paragraph shall
control all existing and future agreements between Borrower and Lender. The term
“Maximum Nonusurious Rate” as used herein shall mean the highest rate of
interest permissible under applicable law, but not more than a per annum rate of
seventeen percent (17%). If the Maximum Nonusurious Rate is increased or removed
by statute or other governmental action subsequent to the date of this Note,
then the new Maximum Nonusurious Rate, if any, will be applicable to this Note
from the effective date of the new Maximum Nonusurious Rate, unless such
application is precluded by the statute or governmental action or by the general
law of the jurisdiction governing this Note.
     The Borrower warrants and represents to Lender and all holders of the
indebtedness evidenced hereby, that (i) all loans evidenced by this Note shall
be “business loans” as that term is used in the Depository Institutions
Deregulatory and Monetary Control Act of 1980, as amended, (ii) that this
transaction is specifically exempt under Section 226.3(a) of Regulation Z issued
by the Board of Governors of the Federal Reserve System, and Title I and Title V
of the Consumer Credit Protection Act, and (iii) that such loans are for
business, commercial, investment or other similar purposes and not primarily for
personal, family, household or agricultural use.
     Except as hereinafter provided, Borrower shall not be personally liable for
the payment of principal or interest that may become due and payable under the
Note, the Deed of Trust, or any other Loan Documents. Lender agrees not to seek,
take or obtain against Borrower a deficiency judgment for amounts remaining
unpaid under the Note and the other Loan Documents after all the security for
the Note (including, without limitation, hazard insurance proceeds and
condemnation awards with respect to the Property) has been applied to payment of
all amounts due Lender under the Note and the other Loan Documents.
Notwithstanding the foregoing limitation of liability, Borrower shall be fully
liable (i) for fraud or misrepresentation made in connection with this Note or
any instrument governing, securing or pertaining to the payment of this Note or
the apparent purpose of which is to deprive Lender of the security for this
Note; (ii) for failure to pay taxes, assessments, charges for labor or materials
or any other charges which can create liens on any portion of the Property;
(iii) for the misapplication of (a) proceeds of insurance covering any portion
of the Property, or (b) proceeds of the sale or condemnation of any portion of
the Property, or (c) rentals and security deposits received by or on behalf of
Borrower subsequent to the date on which Lender gives written notice of the
posting of foreclosure notices or the exercise of Lender’s assignment of rents;
(iv) for failure to maintain, repair or restore the Property in accordance with
any instrument governing, securing, or pertaining to the payment of this Note;
(v) for any act or omission knowingly or intentionally committed or permitted by
Borrower which results in the waste, damage or destruction to the Property, but
only to the extent such events are not covered by insurance proceeds which are
received by Lender; (vi) for the return to Lender of all unearned advanced
rentals and security deposits paid by tenants of the Property or any guarantors
of the leases of such tenants which are not rightfully refunded to or which are
forfeited by such tenants or guarantors; (vii) for the return of, or
reimbursement for, all personal property included within the Mortgaged Property
taken from the Property by or on behalf of Borrower; (viii) for any liability of
Borrower pursuant to the provision contained in the Deed of Trust securing this
Note pertaining to hazardous or toxic

6



--------------------------------------------------------------------------------



 



materials or substances; (ix) for any liability of Borrower pursuant to the
Certificate and Indemnity Regarding Hazardous Substances executed by Borrower
and delivered to Lender in connection with the indebtedness evidenced by this
Note; (x) for any delay, after an Event of Default which is not cured in deeding
over the Property to the Lender, or cooperate in a consensual foreclosure within
90 days of Lender’s request; (xi) for failure to maintain or alter the Property
in compliance with the Americans with Disabilities Act, as it may be amended
from time to time; and (xii) for all court costs and reasonable attorneys’ fees
incurred in connection with the enforcement of one or more of the above
subparagraphs (i) through (xi), inclusive.
     Time is of the essence of this Note. Where the context so requires
references to any gender shall include the others and references to the singular
shall include the plural and vice versa. If any term, covenant, condition,
agreement, representation or warranty of the Note or the application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Note, or the application of such term, covenant,
condition, agreement, representation or warranty to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant, condition, agreement, representation
or warranty of this Note shall be valid and enforced to the fullest extent
permitted by law.
          TO THE FULLEST EXTENT PERMITTED BY LAW BORROWER AND LENDER WAIVE ALL
RIGHTS TO TRIAL BY JURY OF ANY SUITS, CLAIMS, COUNTERCLAIMS, ACTIONS OR OTHER
PROCEEDINGS OF ANY KIND ARISING UNDER OR RELATING TO THIS NOTE, THE DEED OF
TRUST, ANY OF THE OTHER LOAN DOCUMENTS AND THE LOAN SECURED HEREBY, INCLUDING,
WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
THEREWITH OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Note has been executed and delivered as of the day
and year first above written.

          BORROWER

MIRALOMA BORROWER CORPORATION, a Delaware corporation
      By:   /s/ Craig E. Gosselin       Name:   Craig E. Gosselin       Title:  
President    





--------------------------------------------------------------------------------



 



EXHIBIT “A”
LEGAL DESCRIPTION OF PROPERTY
Real property in the City of Anaheim, County of Orange, State of California,
described as follows:
PARCEL A:
PARCEL I:
PARCEL 1 OF PARCEL MAP NO. 2008-117, RECORDED IN BOOK 364, PAGES 44 THROUGH 48
INCLUSIVE OF PARCEL MAPS, OF OFFICIAL RECORDS OF THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.
PARCEL II:
INTENTIONALLY DELETED
PARCEL III
NON-EXCLUSIVE EASEMENTS FOR UTILITY SERVICES, SURFACE DRAINAGE, ACCESS, INGRESS
AND EGRESS AND THOSE OTHER PURPOSES AS MORE PARTICULARLY DESCRIBED AND SET FORTH
IN THE DOCUMENT ENTITLED “EASEMENTS AND COVENANTS AGREEMENT” RECORDED NOVEMBER
21, 2008 AS INSTRUMENT NO. 2008000545184 OF OFFICIAL RECORDS.
PARCEL B:
PARCEL 1:
PARCEL 2 OF LOT LINE ADJUSTMENT NO. LLA-0000667 RECORDED NOVEMBER 21, 2008 AS
INSTRUMENT NO. 2008000543923 OF OFFICIAL RECORDS OF SAID COUNTY.
PARCEL 2:
NON-EXCLUSIVE EASEMENT FOR UNDERGROUND WATER LINE MORE PARTICULARLY SET FORTH IN
THE DOCUMENT ENTITLED “EASEMENT AGREEMENT” RECORDED NOVEMBER 13, 1997 AS
INSTRUMENT NO. 19970579282 OF OFFICIAL RECORDS.





--------------------------------------------------------------------------------



 



PARCEL 3:
NON-EXCLUSIVE EASEMENTS FOR ABOVE-GROUND PEDESTRIAN INGRESS AND EGRESS AND
UNDERGROUND PEDESTRIAN TUNNEL MORE PARTICULARLY SET FORTH IN THE DOCUMENT
ENTITLED “RECIPROCAL EASEMENT AGREEMENT” RECORDED NOVEMBER 13, 1997 AS
INSTRUMENT NO. 19970579285 OF OFFICIAL RECORDS.
PARCEL 4:
NON-EXCLUSIVE EASEMENTS FOR UTILITY SERVICES, SURFACE DRAINAGE, ACCESS, INGRESS
AND EGRESS AND THOSE OTHER PURPOSES AS MORE PARTICULARLY DESCRIBED AND SET FORTH
IN THE DOCUMENT ENTITLED “EASEMENTS AND COVENANTS AGREEMENT” RECORDED NOVEMBER
21, 2008 AS INSTRUMENT NO. 2008000545184 OF OFFICIAL RECORDS.
PARCEL 5:
NON-EXCLUSIVE EASEMENTS FOR RIGHT OF WAY WITH THE RIGHT OF INGRESS AND EGRESS
FOR THE PURPOSE OF INSTALLING, MAINTAINING, REPAIRING AND USEING COMMON PARKING
AREAS, PARKING STALLS AND DRIVEWAYS AND THOSE OTHER PURPOSES AS MORE
PARTICULARLY DESCRIBED AND SET FORTH IN THE DOCUMENT ENTITLED “DECLARATION OF
USE RESTRICTIONS” RECORDED JUNE 26, 2003 AS INSTRUMENT NO. 203000750065 OF
OFFICIAL RECORDS.
APN: 345-201-24 and 345-201-26

